Citation Nr: 1707836	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for genu varus of the tibia and fibula with arthritis of the left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for genu varus of the tibia and fibula with arthritis of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for left ankle arthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent for right ankle arthritis.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to March 13, 2012.

6.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from March 13, 2012.

7.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This appeal is before the Board of Veterans' Appeals (Board) from June 2008 and May 2009 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing by videoconference but withdrew his appeal before the scheduled hearing could occur.


FINDINGS OF FACT

1.  In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for genu varus of the tibia and fibula with arthritis of the left lower extremity.

2.  In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for genu varus of the tibia and fibula with arthritis of the right lower extremity.

3.  In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for left ankle arthritis.

4.  In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for right ankle arthritis.

5.  In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to March 13, 2012.

6.  In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from March 13, 2012.

7.  In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine.

8.  In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for genu varus of the tibia and fibula with arthritis of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for genu varus of the tibia and fibula with arthritis of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for left ankle arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for right ankle arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to March 13, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from March 13, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of all remaining issues.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for genu varus of the tibia and fibula with arthritis of the left lower extremity has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for genu varus of the tibia and fibula with arthritis of the right lower extremity has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for left ankle arthritis has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for right ankle arthritis has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to March 13, 2012, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from March 13, 2012, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for hypertension has been withdrawn and is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


